—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 12, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
While serving a term of probation imposed as a result of his conviction of grand larceny in the third degree, defendant was convicted of attempted criminal possession of a weapon in the third degree and was sentenced as a second felony offender to a prison term of l½ to 3 years. Because this conviction constituted a violation of defendant’s probation, defendant’s probation was revoked and he was resentenced on the grand larceny conviction to a consecutive prison term of 2 to 6 years. Contrary to defendant’s contention, we do not find the sentence to be harsh or excessive. In view of defendant’s commission of the current crime while he was on probation and his prior probation violation, we find no reason to disturb the sentence imposed by County Court.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.